The opinion of the court was delivered by
Bedle, J.
This certiorari brings up an assessment for 1869, against the same property involved in the case just determined between these parties. By an act of April 2d, 1869, (Laws 1869, p. 1458,) the original act of March 25th, 1852, was repealed, together with the supplements thereto, but the second section of this original act was in terms embodied in the act of 1869, and by the twenty-fifth section of the latter act, the land held or occupied or used in the county of Hudson for the Jersey City water works or any of the purposes thereof, is exempted from taxation. For the reasons stated in the other case, this assessment must also be set- aside.